Case 1:19-cv-01442-CCB Document 36 Filed 02/03/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Heaven White, ef al. *
* Civil Action No. CCB-19-1442
V. .
*
The City of Annapolis by and through +
the City Council, ef al. "
ORDER

For the reasons stated in the accompanying Memorandum, it is hereby ORDERED that:

ZL.

10.

The city defendants’ motion to dismiss the amended complaint or, in the alternative, for
summary judgment (ECF No. 17), and the HACA defendants’ partial motion to dismiss or, in
the alternative, for summary judgment (ECF No. 18), both treated as motions to dismiss, are
GRANTED in part and DENIED in part;

All claims against Gavin Buckley and Beverly Wilbourn in both their individual and official
capacities are DISMISSED;

Count 5 (42 U.S.C. § 3608) is DISMISSED:

Count 8 (Americans with Disabilities Act) and Count 9 (Rehabilitation Act) are DISMISSED
as to plaintiff Tiamani Johns, individually and on behalf of her one minor child;

Count 10 (writ of mandamus) is DISMISSED,

Count 11 (Maryland Consumer Protection Act), Count 15 (negligence), Count 16 (gross
negligence), and Count 17 (tort - civil conspiracy) are DISMISSED as against the City, and,
except for the claims by Nashell Smith and Nicole Clark, individually and on behalf of their
minor children, are DISMISSED as against HACA;

the plaintiffs’ request for punitive damages is DISMISSED,

the plaintiffs’ request for leave to file an amended complaint, to the extent they have so
requested in their briefing and at oral argument, is DENIED;

counsel will be contacted to schedule further proceedings; and

the Clerk shall SEND copies of this Order and the accompanying Memorandum to counsel of
record.

/)
4 3 a P (7 fy
a Catherine C. Blake

United States District Judge
